NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                        September 11, 2014

      Steven Patrick Jones                         John Acord
      FDC Center Houston                           #22395037
      #07403041                                    Joe Corley Detention
      P.O. Box 526255                              500 Hilbig
      Houston, TX 77052-6255                       Conroe, TX 77301

      Hon. Harold Kenneth Tummel
      Tummel & Casso
      4430 S. McColl Rd
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00349-CV
      Tr.Ct.No. C-0034-13-F
      Style:    Steven Patrick Jones, et al. v. Lydia Tummel, et al.


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 332nd District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa (DELIVERED VIA E-MAIL)
           Hon. Rolando Olvera Fifth Administrative Judicial Region (DELIVERED VIA E-
           MAIL)